--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

          THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of
09/05/2008, by and between TOYOTA MOTOR CREDIT CORPORATION (“Lender”) and EV
RENTAL CARS, LLC, a CALIFORNIA CORPORATION (“Borrower”).

          Borrower is desirous of obtaining a loan from Lender and Lender is
willing to make the loan to Borrower upon the terms and conditions set forth
herein.

          Capitalized terms used herein without definition shall have the
meanings assigned to them in Schedule A attached hereto and, for purposes of
this Agreement and the other Loan Documents, the rules of construction set forth
in Schedule A shall govern.

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:

1. ADVANCE OF LOAN.

          (a) The Loan. On the terms and conditions hereinafter set forth, the
parties agree that Lender shall lend to Borrower certain sums not to exceed
$750.000.00 (the “Maximum Amount”) in the aggregate (the “Loan”). Time is of the
essence.

          (b) Promissory Note. The obligation to repay the Loan hereunder shall
be evidenced by one or more promissory notes payable by Borrower to the order of
Lender (hereinafter collectively referred to as the “Promissory Note”).

          (c) Expiration of Commitment. The obligation of Lender to make the
Loan herein shall expire on the first anniversary of the date hereof unless
extended by Lender; provided, however, that such obligation shall terminate (at
Lender’s option) upon the occurrence of any Default or of any event which, with
the giving of notice or lapse of time, or both, would become a Default
hereunder.

          (d) Single Loan. The Loan and all of the other Obligations of Borrower
to Lender shall constitute one general obligation of Borrower secured by all of
the Collateral.

2. PAYMENTS AND PREPAYMENT OF LOAN.

          (a) Payment. On each Payment Date, Borrower shall pay the aggregate
payments owed (inclusive of interest) with respect to the Loan as set forth in
the Promissory Note; provided, however, on the Stated Maturity Date or date of
acceleration of the Loan, Borrower shall repay in full the aggregate of then
outstanding payoff amount (inclusive of interest) of the Loan and all other
amounts owed hereunder and under each Loan Document related to the Loan.

          (b) Prepayment. (i) If an item of Collateral is lost, stolen or
destroyed beyond repair (a “Casualty”), on the next Payment Date after the
Casualty, Borrower shall prepay the Loan in the amount of the then outstanding
payoff with respect to such item of Collateral. No prepayment fee shall be
required in connection with any such prepayment. (ii) Borrower shall have the
right, upon thirty (30) days’ prior written notice to Lender, to prepay the
Loan. If Borrower exercises its right of prepayment, Borrower shall pay to
Lender the outstanding payoff amount (inclusive of interest) of the Loan and all
other amounts owed under any Loan Document, none of which shall be refundable.

          (c) Acceleration. Upon any acceleration of the Loan pursuant to this
Agreement or any other Loan Document, Borrower shall immediately repay all (or
if only a portion is accelerated thereunder, such portion of) the Loan then
outstanding (inclusive of interest) plus all other amounts owed under the Loan
Documents.

          (d) Interest. Borrower shall pay interest to Lender on the Loan at a
fixed rate or floating rate, as specified in the applicable Promissory Note (the
“Loan Rate”). In no event will Lender charge interest at a rate that exceeds the
highest rate of interest permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.

          (e) Default Rate. Effective upon the occurrence of any Default and for
so long as any Default shall be continuing, the Loan Rate shall automatically be
increased by two (2) percent per annum (such increased rate, the “Default
Rate”), and all outstanding Obligations, including unpaid interest, shall
continue to accrue interest from the date

Page 1 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

of such Default at the Default Rate applicable to such Obligations. Interest on
any overdue payment shall be due and payable at the Default Rate.

          (f) Payment Date. If any payment to Lender under this Agreement
becomes due and payable on a day other than a Business Day, such Payment Date
shall be extended to the next succeeding Business Day (unless such next
succeeding Business Day is in the next calendar month, in which case such
payment date shall be the immediately preceding Business Day).

          (g) Payment Method. Borrower shall make each payment under this
Agreement without set-off, counterclaim or deduction and free and clear of all
Taxes not later than 12:00 Noon, Pacific time, on the day when due in lawful
money of the United States of America. If Borrower shall be required by law to
deduct any Taxes from any payment to Lender under any Loan Document, then the
amount payable to Lender shall be increased so that, after making all required
deductions, Lender receives an amount equal to that which it could have received
had no such deductions been made. For purposes of computing interest and fees,
any payments received after 12:00 Noon, Pacific time, shall be deemed received
by Lender on the next Business Day.

          (h) Application of Payments. Borrower irrevocably agrees that Lender
shall have the continuing and exclusive right to apply any and all payments
against the then due and payable Obligations in such order as Lender may deem
advisable. Lender is authorized to, and at its option may (without prior notice
or precondition and at any time or times), but shall not be obligated to, make
or cause to be made advances on behalf of Borrower for: (1) payment of all fees,
expenses, indemnities, charges, costs, principal, interest, or other Obligations
owing by Borrower under this Agreement or any of the other Loan Documents, (2)
the payment, performance or satisfaction of any of Borrower’s obligations with
respect to preservation of the Collateral, or (3) any premium in whole or in
part required in respect of any of the policies of insurance required by this
Agreement, even if the making of any such advance causes the outstanding balance
of the Loan to exceed the Maximum Amount and Borrower agrees to repay
immediately, in cash, any amount by which the Loan exceeds the Maximum Amount.

3. SECURITY. As security for the payment as and when due of the indebtedness of
Borrower to Lender hereunder and under the Promissory Note (and any renewals,
extensions and modifications thereof) and under any other agreement or
instrument, both now in existence and hereafter created (as the same may be
renewed, extended or modified), and the performance as and when due of all other
Obligations of Borrower to Lender, both now in existence and hereafter created
(as the same may be renewed, extended or modified), Borrower hereby grants to
Lender a purchase money security interest in the motor vehicles, equipment or
any other collateral described on the collateral schedule(s) (hereinafter
collectively referred to as the “Collateral Schedule”) now or hereafter executed
in connection with the Promissory Note, and all replacements, substitutions and
exchanges therefor and thereof and accessions thereto and any and all insurance
and/or other proceeds thereof (collectively, the “Collateral”). Borrower agrees
that, with respect to the Collateral, Lender shall have all of the rights and
remedies of a secured party under the UCC. Borrower hereby authorizes Lender to
file UCC financing statements (“UCC Statements”) describing the Collateral.
Without Lender’s prior written consent, Borrower agrees not to file any
corrective or termination statements or partial releases with respect to any UCC
Statements filed by Lender pursuant to this Agreement.

4. CONDITIONS PRECEDENT TO LENDER’S OBLIGATION. The obligation of Lender to make
the Loan as set forth in Section 1 hereof is expressly conditioned upon
compliance by Borrower, to the reasonable satisfaction of Lender and its
counsel, of the following conditions precedent:

          (a) Initial Advance. Concurrently with the execution hereof, or on or
prior to the first date on which Lender is to advance the Loan hereunder, if
requested by Lender, Borrower shall cause to be provided the following:

          (1) Resolutions of either the Board of Directors or other managing
body or validly authorized Executive Committee of Borrower consistent with
Borrower’s form of organization, certified by the Secretary, Assistant Secretary
or other duly authorized officer, member or partner of Borrower, duly
authorizing the borrowing of funds hereunder and the execution, delivery and
performance of this Agreement, the Promissory Note and all related instruments
and documents.

          (2) An Agreement of Guaranty, in form and substance acceptable to
Lender in its sole discretion, (hereinafter referred to as the “Guaranty”) duly
executed by or on behalf of the Lender-approved guarantor(s) (hereinafter
referred to as “Guarantor”).

Page 2 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

          (3) Resolutions of the Board of Directors or other managing body or
validly authorized Executive Committee of Guarantor consistent with Guarantor’s
form of organization, certified by the Secretary or an Assistant Secretary other
duly authorized officer, member or partner of Guarantor, duly authorizing the
undertaking to guarantee Borrower’s obligations hereunder and the execution,
delivery and performance of the Guaranty.

          (b) Each Subsequent Advance. On each date on which Lender is to
advance funds hereunder,

          (1) Borrower shall cause to be provided to Lender (i) a Promissory
Note in the amount of the Loan to be advanced on such date, duly executed on
behalf of Borrower, pursuant to Section 1 hereof, (ii) a Collateral Schedule
describing the Collateral to which such advance of the Loan relates, and (iii)
if requested by Lender, the following: (A) a certificate executed by the
Secretary or an Assistant Secretary or other duly authorized officer, member or
partner of Borrower, certifying that the representations and warranties of
Borrower contained herein remain true and correct as of such date, and that no
Default or event which, with the giving of notice or the lapse of time, or both,
would become a Default hereunder, has then occurred, (B) evidence satisfactory
to Lender as to due compliance with the insurance provisions of Section 6(f)
hereof, (c) photocopies of the invoice(s) or other evidence reasonably
satisfactory to Lender and its counsel, related to the acquisition cost of the
Collateral to which such advance of the Loan relates, and. (D) if applicable,
such documents and instruments as reasonably may be required by Lender to note
Lender as the registered lienholder on the certificate of title (the “Title Lien
Notation Documents”) with respect to the Collateral to which such advance of the
Loan relates.

          (2) Such filings shall have been made and other actions taken as
reasonably may be required by Lender and its counsel to perfect a valid, first
priority purchase money security interest granted by Borrower to Lender with
respect to the Collateral.

          (3) No Default or event which, with the giving of notice or lapse of
time, or both, would become a Default hereunder shall have occurred.

          (4) No event shall have occurred which could have a Material Adverse
Effect.

5. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that:

          (a) Business Existence. Borrower has the form of business
organization, and is and will remain duly organized and validly existing in good
standing under the laws of the jurisdiction, specified below the signature of
Borrower. Borrower is duly qualified and authorized to transact business and is
in good standing wherever necessary to perform its obligations under the Loan
Documents, including each jurisdiction in which the Collateral is to be located.

          (b) Requisite Power and Authority. Borrower has the requisite power
and authority to own or hold under lease its properties and to enter into and
perform its obligations hereunder: and the borrowing hereunder by Borrower from
Lender, the granting herein of the security interest in the Collateral, the
execution, delivery and performance of the Loan Documents, (1) have been duly
authorized by all necessary action consistent with Borrower’s form of
organization: (2) do not require any approval or consent of any stockholder,
member, partner, trustee or holders of any indebtedness or obligations of
Borrower except such as have been duly obtained: and (3) do not and will not
contravene any law, governmental rule, regulation or order now binding on
Borrower, or the organizational documents of Borrower, or contravene the
provisions of, or constitute a default under, or result in the creation of any
Lien or encumbrance upon the property of Borrower under any agreement to which
Borrower is a party or by which it or its property is bound.

          (c) No Consents or Approvals. Neither the execution and delivery by
Borrower of the Loan Documents, nor the consummation of any of the transactions
by Borrower contemplated hereby or thereby, requires the consent or approval of,
the giving of notice to, the registration with, or the taking of any other
action in respect of, any Federal, state or foreign governmental authority or
agency, except as provided herein.

          (d) Enforceability. This Agreement constitutes, and all other Loan
Documents when entered into will constitute, the legal, valid and binding
obligation of Borrower enforceable against Borrower in accordance with the terms
hereof and thereof, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or affecting the enforcement of creditors’ rights generally, and by applicable
laws (including any applicable common law and equity) and judicial decisions
which may affect the remedies provided herein and therein.

Page 3 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

          (e) Litigation. There are no pending or threatened actions or
proceedings to which Borrower is a party, and there are no other pending or
threatened actions or proceedings of which Borrower has knowledge, before any
court, arbitrator or administrative agency, which, either individually or in the
aggregate, would have a Material Adverse Effect. Further, Borrower is not in
default under any material obligation for the payment of borrowed money, for the
deferred purchase price of property or for the payment of any rent which, either
individually or in the aggregate, would have a Material Adverse Effect.

          (f) Not Real Property Fixtures. Under the laws of the state(s) in
which the Collateral is to be located, the Collateral consists solely of
personal property and not fixtures.

          (g) Validity and Priority of Security Interest. Upon payment in full
of the acquisition cost of the Collateral, Borrower will have good and
marketable title to the Collateral, free and clear of all Liens and encumbrances
(excepting only the Lien of Lender). Upon the last to occur of: (1) delivery of
an item of Collateral, (2) payment to the vendor of the acquisition cost of such
item of the Collateral, (3) advance by Lender to Borrower of the Loan relating
to such item of the Collateral, (4) filing in the appropriate public office of a
UCC financing statement naming Borrower as debtor, and Lender as secured party,
and describing such item of the Collateral, and (5) if applicable, filing in the
appropriate public office of the Title Lien Notation Documents with respect to
such Collateral, Lender will have a valid, perfected, first priority purchase
money security interest in such item of the Collateral.

          (h) Financial Statements. The financial statements of Borrower (copies
of which have been furnished to Lender) have been prepared in accordance with
GAAP, and fairly present Borrower’s financial condition and the results of
Borrower’s operations as of the date of and for the period covered by such
statements, and since the date of such statements there has been no Material
Adverse Effect on such conditions or operations.

          (i) Tax Returns and Payments. Borrower has filed or has caused to have
been filed all federal, state and local tax returns which, to the knowledge of
Borrower, are required to be filed, and has paid or caused to have been paid all
taxes as shown on such returns or on any assessment received by it, to the
extent that such taxes have become due, unless and to the extent only that such
taxes, assessments and governmental charges are currently contested in good
faith and by appropriate proceedings by Borrower and adequate reserves therefor
have been established as required under GAAP. To the extent Borrower believes it
advisable to do so, Borrower has set up reserves which are believed by Borrower
to be adequate for the payment of additional taxes for years which have not been
audited by the respective tax authorities.

          (j) No Violation of Law. Borrower is not in violation of any law,
ordinance, governmental rule or regulation to which it is subject and the
violation of which would have a Material Adverse Effect, and Borrower has
obtained any and all licenses, permits, franchises or other governmental
authorizations necessary for the ownership of its properties and the conduct of
its business.

          (k) Use of Proceeds. None of the proceeds of the Loan will be used,
directly or indirectly, by Borrower for the purpose of purchasing or carrying,
or for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry, any “margin security” or “margin stock” within
the meaning of Regulation U (12 CFR Part 221), of the Board of Governors of the
Federal Reserve System (herein called “margin security” and “margin stock”) or
for any other purpose which might make the transactions contemplated herein a
“purpose credit” within the meaning of Regulation U, or cause this Agreement to
violate any other regulation of the Board of Governors of the Federal Reserve
System or the Securities Exchange Act of 1934 or the Small Business Investment
Act of 1958, as amended, or any rules or regulations promulgated under any of
such statutes.

          (I) Business Information. The legal name, jurisdiction of
organization, Federal Employer Identification Number and Organizational Number
of Borrower, specified on the signature page hereof, are true and correct.
Within the previous six (6) years, Borrower has not changed its name, done
business under any other name, or merged or been the surviving entity of any
merger, except as disclosed to Lender in writing.

          (m) ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other existing ERISA Events, could
reasonably be expected to result in a liability of Borrower of more than the
Minimum Actionable Amount. The present value of all accumulated benefit
obligations of Borrower under each Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Plan by more than the Minimum
Actionable Amount, and the present value of all accumulated benefit obligations
of all underfunded Plans

Page 4 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

(based on the assumptions used for purposes of Statement of Financial Account
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such underfunded Plans by more than the Minimum Actionable Amount. Neither
Borrower nor any ERISA Affiliate has incurred or reasonably expects to incur any
Withdrawal Liability in excess of the Minimum Actionable Amount.

          (n) Full Disclosure. No information contained in any Loan Document,
the financial statements or any written statement furnished by or on behalf of
Borrower under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

6. COVENANTS OF BORROWER. Borrower covenants and agrees as follows:

          (a) Application of Proceeds. The proceeds of the Loan will be used
exclusively for business or commercial purposes to finance the acquisition of
the Collateral and/or to reimburse Borrower with respect to the acquisition cost
of the Collateral.

          (b) Use of Collateral. Borrower shall use the Collateral solely in the
Continental United States and in the conduct of its business and in a careful
and proper manner; shall not permanently discontinue use of the Collateral; and
shall provide written notice to Lender not less than thirty (30) days after any
change of the location of any item of the Collateral (or the location of the
principal garage of any item of the Collateral, to the extent that such item is
mobile equipment) as specified on the applicable Collateral Schedule.

          (c) Titling and Registration; No Sale or Further Encumbrance. Borrower
shall cause the Collateral to be titled in the name of Borrower and shall
deliver to Lender the original certificate of title with respect to the
Collateral, promptly upon receipt thereof. If applicable, Borrower shall cause
the Collateral to be registered in the name of Borrower, and shall take all
actions as reasonably may be required to maintain such registration of the
Collateral in the name of Borrower. Borrower shall not dispose of or further
encumber its interest in the Collateral without the prior written consent of
Lender. Borrower shall maintain the Collateral free from all claims, Liens and
legal processes of creditors of Borrower other than Liens (1) for fees, taxes,
or other governmental charges of any kind which are not yet delinquent or are
being contested in good faith by appropriate proceedings which suspend the
collection thereof (provided, however, that such proceedings do not involve any
substantial danger of the sale, forfeiture or loss of the Collateral or any
interest therein); (2) Liens of mechanics, materialmen, laborers, employees or
suppliers and similar Liens arising by operation of law incurred by Borrower in
the ordinary course of business for sums that are not yet delinquent or are
being contested in good faith by negotiations or by appropriate proceedings
which suspend the collection thereof (provided, however, that such contest does
not involve any substantial danger of the sale, forfeiture or loss of the
Collateral or any interest therein); and (3) Liens arising out of any judgments
or awards against Borrower which have been adequately bonded to protect Lender’s
interests or with respect to which a stay of execution has been obtained pending
an appeal or a proceeding for review (“Permitted Liens”). Borrower shall notify
Lender immediately upon receipt of notice of any Lien, attachment or judicial
proceeding affecting the Collateral in whole or in part.

          (d) Fees and Taxes. Borrower, at its own expense, will pay or cause to
be paid all taxes and fees relating to the ownership and use of the Collateral
and will keep and maintain, or cause to be kept and maintained, the Collateral
in accordance with the manufacturer’s recommended specifications, and in as good
operating condition as on the date of execution hereof (or on the date on which
acquired, if such date is subsequent to the date of execution hereof), ordinary
wear and tear resulting from proper use thereof alone excepted, and will provide
all maintenance and service and make all repairs necessary for such purpose. In
addition, if any parts or accessories forming part of the Collateral shall from
time to time become worn out, lost, destroyed, damaged beyond repair or
otherwise permanently rendered unfit for use, Borrower, at its own expense, will
within a reasonable time replace such parts or accessories or cause the same to
be replaced, with replacement parts or accessories which are free and clear of
all Liens, encumbrances or rights of others and have a value and utility at
least equal to the parts or accessories replaced. All accessories, parts and
replacements for or which are added to or become attached to the Collateral
shall immediately be deemed incorporated in the Collateral and subject to the
security interest granted by Borrower herein. Upon reasonable advance notice,
Lender shall have the right to inspect the Collateral and all maintenance
records thereto, if any, at any reasonable time.

          (e) Indemnification. Borrower shall indemnify (on an after-tax basis)
and defend Lender, its successors and assigns, and their respective directors,
officers and employees, from and against any and all claims, actions and suits
of any kind, nature or description whatsoever arising, directly or indirectly,
in connection with any of the Collateral (other than such as may result from the
gross negligence or willful misconduct of Lender, its successors and assigns,
and their

Page 5 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

respective directors, officers and employees). The obligations of Borrower under
this Section 6(e) shall survive the expiration of the term of this Agreement.

          (f) Insurance. At its own expense, Borrower shall keep the Collateral
or cause it to be kept insured for comprehensive and collision coverage (if
applicable) and against loss or damage due to fire and the risks normally
included in extended coverage, malicious mischief and vandalism, for the full
replacement value thereof. All insurance for loss or damage shall provide that
losses, if any, shall be payable to Lender. The proceeds of such insurance
payable as a result of loss of or damage to the Collateral shall be applied, at
Lender’s option, (x) toward the replacement, restoration or repair of the
Collateral which may be lost, stolen, destroyed or damaged, or (y) toward
payment of the balance outstanding on the Promissory Note or the Obligations. In
addition, Borrower shall also carry public liability insurance, both personal
injury and property damage. All insurance required hereunder shall be in form
and amount and with companies satisfactory to Lender. Borrower shall pay or
cause to be paid the premiums therefor and deliver to Lender evidence
satisfactory to Lender of such insurance coverage. Borrower shall cause to be
provided to Lender, prior to the scheduled expiration or lapse of such insurance
coverage, evidence satisfactory to Lender of renewal or replacement coverage.
Each insurer shall agree, by endorsement upon the policy or policies issued by
it, or by independent instrument furnished to Lender, that (1) it will give
Lender thirty (30) days’ prior written notice of the effective date of any
material alteration or cancellation of such policy; and (2) insurance as to the
interest of any named loss payee other than Borrower shall not be invalidated by
any actions, inactions, breach of warranty or conditions or negligence of
Borrower with respect to such policy or policies.

          (g) Further Assurances. Borrower shall promptly and duly execute and
deliver to Lender such further documents, instruments and assurances and take
such further action as Lender may from time to time reasonably request in order
to carry out the intent and purpose of this Agreement and to establish and
protect the rights and remedies created or intended to be created in favor of
Lender hereunder; including, without limitation, the execution and delivery of
any document reasonably required, and payment of all necessary costs to record
such documents (including payment of any documentary or stamp tax), to perfect
and maintain perfected the security interest granted under this Agreement.

          (h) Notices to Lender. Borrower shall provide written notice to
Lender: (1) not less than thirty (30) days prior to any contemplated change in
the name, the jurisdiction of organization, or address of the chief executive
office, of Borrower or of Borrower’s organizational structure such that a filed
financing statement would become seriously misleading (within the meaning of the
UCC); and (2) promptly upon the occurrence of any event which constitutes a
Default (as hereinafter defined) hereunder or which, with the giving of notice,
lapse of time or both, would constitute a Default hereunder.

          (i) Delivery of Financial Information. Borrower shall furnish Lender
(1) within one hundred twenty (120) days after the end of each fiscal year of
Borrower, its balance sheet as at the end of such year, and the related
statement of income and statement of changes in financial position for such
fiscal year, prepared in accordance with GAAP, all in reasonable detail and
certified by independent certified public accountants of recognized standing
selected by Borrower and reasonably acceptable to Lender; (2) within sixty (60)
days after the end of each quarter of Borrower’s fiscal year, its balance sheet
as at the end of such quarter and the related statement of income and statement
of changes in financial position for such quarter, prepared in accordance with
GAAP; and (3) within thirty (30) days after the date on which they are filed,
all reports, forms and other filings required to be made by Borrower to the
Securities and Exchange Commission, if any.

          (j) Notice of Bankruptcy. Borrower shall provide written notice to
Lender of the commencement of proceedings under the Federal bankruptcy laws or
other insolvency laws (as now or hereafter in effect) involving Borrower as a
debtor.

          (k) Bank Secrecy Act, etc. (1) Borrower has been advised by Lender
that the USA Patriot Act establishes minimum standards of account information to
be collected and maintained by Lender, and that to help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify and record information that identifies
each person who opens an account; and specifically, this means that when
Borrower executes this Agreement, Lender may ask for Borrower’s name and
address, the date of birth of the officers executing this Agreement, and other
information that will allow Lender to identify Borrower; and that Lender may
also ask to see the driver’s license or other identifying documents of the
officers of Borrower executing this Agreement. (2) Borrower is and will remain
in full compliance with all Applicable Laws including, without limitation, (i)
ensuring that no Person who owns a controlling interest in or otherwise controls
Borrower is or shall be (A) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation, or (B) a
Person

Page 6 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

designated under Sections 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (ii) compliance with all applicable Bank Secrecy Act
(“BSA”) laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations.

7. DEFAULT. A default shall be deemed to have occurred hereunder (“Default”)
upon the occurrence of any of the following: (a) non-payment of an installment
of principal and/or interest due under the Promissory Note on the applicable
payment date; (b) non-payment of any other Obligation within five (5) days after
it is due; (c) failure to maintain, use or operate the Collateral in compliance
with Applicable Law; (d) failure to obtain, maintain and comply with all of the
insurance coverages required under this Agreement; (e) any transfer or
encumbrance, or the existence of any Lien, that is prohibited by this Agreement;
(f) a payment or other default by Borrower or its Affiliates under any loan,
lease, guaranty or other financial obligation to Lender or its Affiliates which
default entitles the other party to such obligation to exercise remedies; (g) a
payment or other default by Borrower or its Affiliates under any material loan,
lease, guaranty or other material financial obligation to any third party which
default has been declared; (h) an inaccuracy in any representation or breach of
warranty by Borrower (including any false or misleading representation or
warranty) in any financial statement or Loan Document, including any omission of
any substantial contingent or unliquidated liability or claim against Borrower;
(i) the failure by Borrower generally to pay its debts as they become due or its
admission in writing of its inability to pay the same, or the commencement of
any bankruptcy, insolvency, receivership or similar proceeding by or against
Borrower or any of its properties or business (unless, if involuntary, the
proceeding is dismissed within sixty (60) days of the filing thereof) or the
rejection of this Agreement or any other Loan Document in any such proceeding;
(j) Borrower shall (1) enter into any transaction of merger or consolidation
where Borrower is not the surviving entity (such actions being referred to as an
“Event”), unless the surviving entity is organized and existing under the Laws
of the United States or any state, and prior to such Event: (A) such Person
executes and delivers to Lender (x) an agreement satisfactory to Lender, in its
sole discretion, containing such Person’s effective assumption, and its
agreement to pay, perform, comply with and otherwise be liable for, in a due and
punctual manner, all of Borrower’s Obligations having previously arisen, or then
or thereafter arising, under any and all of the Loan Documents, and (y) any and
all other documents, agreements, instruments, certificates, opinions and filings
requested by Lender; and (B) Lender is satisfied as to the creditworthiness of
such Person, and as to such Person’s conformance to the other standard criteria
then used by Lender when approving transactions similar to the transactions
contemplated in this Agreement; (2) cease to do business as a going concern,
liquidate, or dissolve; or (3) sell, transfer, or otherwise dispose of all or
substantially all of its assets or property; (k) effective control of Borrower’s
voting capital stock/membership interests/partnership interests, issued and
outstanding from time to time, is not retained by the present holders (unless
Borrower shall have provided thirty (30) days’ prior written notice to Lender of
the proposed disposition and Lender shall have consented thereto in writing);
(I) there occurs a default or anticipatory repudiation under any guaranty
executed in connection with this Agreement; (m) breach by Borrower of Section
6(k) of this Agreement; or (n) breach by Borrower of any other covenant,
condition or agreement (other than those in items (a)-(m)) under this Agreement
or any of the other Loan Documents that continues for thirty (30) days after
Lender’s written notice to Borrower (but such notice and cure period will not be
applicable unless such breach is curable by practical means within such notice
period).

The occurrence of a Default with respect to any Promissory Note shall, at the
sole discretion of Lender (as set forth in a written declaration to Borrower),
constitute a Default with respect to any or all of the other Promissory Notes.
Notwithstanding anything to the contrary set forth herein, Lender or its
assignee(s) (as applicable) may exercise all rights and remedies hereunder or
under a Promissory Note independently with respect to each Promissory Note
and/or with respect to the Collateral collateralizing such Promissory Note.

8. REMEDIES. Upon the occurrence of a Default hereunder, Lender may, at its
option, declare this Agreement to be in default with respect to any or all of
the Promissory Notes, and at any time thereafter may do any one or more of the
following, all of which are hereby authorized by Borrower:

          (a) Rights Under UCC. Exercise any and all rights and remedies of a
secured party under the UCC in effect in any applicable jurisdiction at the date
of this Agreement and in addition to those rights, at its sole discretion, may
require Borrower (at Borrower’s sole expense) to forward promptly any or all of
the Collateral to Lender at such location as shall reasonably be required by
Lender, or enter upon the premises where any such Collateral is located (without
obligation for rent) and take immediate possession of and remove the Collateral
by summary proceedings or otherwise, all without liability from Lender to
Borrower for or by reason of such entry or taking of possession, whether for the
restoration of damage to property caused by such taking or otherwise.

Page 7 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

          (b) Disposition of Collateral. Subject to any right of Borrower to
redeem the Collateral, sell, lease or otherwise dispose of any or all of the
Collateral in a commercially reasonable manner at public or private sale with
notice to Borrower (the parties agreeing that ten (10) days’ prior written
notice shall constitute adequate notice of such sale) at such price as it may
deem best, for cash, credit, or otherwise, with the right of Lender to purchase
and apply the proceeds:

          First, to the payment of all expenses and charges, including the
expenses of any sale, lease or other disposition, the expenses of any taking,
attorneys’ fees, court costs and any other expenses incurred or advances made by
Lender in the protection of its rights or the pursuance of its remedies, and to
provide adequate indemnity to Lender against all taxes and Liens which by law
have, or may have, priority over the rights of Lender to the monies so received
by Lender;

          Second, to the payment of the Obligations; and

          Third, to the payment of any surplus thereafter remaining to Borrower
or to whosoever may be entitled thereto;

          and in the event that the proceeds are insufficient to pay the amounts
specified in clauses “First” and Second” above, Lender may collect such
deficiency from Borrower.

          (c) Other Rights and Remedies. Lender may exercise any other right or
remedy available to it under this Agreement, the Promissory Note, any guaranty
hereof or Applicable Law, or proceed by appropriate court action to enforce the
terms hereof or to recover damages for the breach hereof or to rescind this
Agreement in whole or in part.

          (d) Costs and Expenses: No Remedy Exclusive. In addition, Borrower
shall be liable for any and all unpaid additional sums due hereunder or under
the Promissory Note, before, after or during the exercise of any of the
foregoing remedies; for all reasonable legal fees and other reasonable costs and
expenses incurred by reason of any Default or of the exercise of Lender’s
remedies with respect thereto. No remedy referred to in this Section is intended
to be exclusive, but each shall be cumulative, and shall be in addition to any
other remedy referred to above or otherwise available at law or in equity, and
may be exercised concurrently or separately from time to time. Borrower hereby
waives any and all existing or future claims to any offset against the sums due
hereunder or under the Promissory Note and agrees to make the payments
regardless of any offset or claim which may be asserted by Borrower or on its
behalf in connection with this Agreement.

          (e) No Waiver. The failure of Lender to exercise, or delay in the
exercise of, the rights granted hereunder upon any Default by Borrower or its
Affiliates shall not constitute a waiver of any such right upon the continuation
or recurrence of any such Default. Lender may take or release other security;
may release any party primarily or secondarily liable for the Obligations; may
grant extensions, renewals or indulgences with respect to the Obligations and
may apply any other security therefor held by it to the satisfaction of the
Obligations without prejudice to any of its rights hereunder.

9. NOTICES. All notices (excluding billings and communications in the ordinary
course of business) hereunder shall be in writing, personally delivered, sent by
overnight courier service, sent by facsimile telecopier, or sent by certified
mail, return receipt requested, addressed to the other party at its respective
address stated below the signature of such parties or at such other addresses as
such parties shall from time to time designate in writing to the other parties;
and shall be effective from the date of receipt.

10. LENDER’S RIGHT TO PERFORM FOR BORROWER. (a) Performance and Reimbursement.
If Borrower fails to perform or comply with any of its agreements contained
herein, Lender shall have the right, but shall not be obligated, to effect such
performance or compliance, and the amount of any out-of-pocket expenses and
other reasonable expenses of Lender thereby incurred, together with interest
thereon at the Default Rate, shall be due and payable by Borrower upon demand.
(b) Power of Attorney. Borrower hereby appoints Lender as Borrower’s
attorney-in-fact (which power shall be deemed coupled with an interest) to
execute, endorse and deliver any deed, conveyance, assignment or other
instrument in writing as may be required to vest in Lender any right, title or
power which by the terms hereof are expressed to be conveyed to or conferred
upon Lender, including, without limitation, real property waivers, and documents
and checks or drafts relating to or received in payment for any loss or damage
under the policies of insurance required hereby, but only to the extent that the
same relates to the Collateral.

11. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of Lender,
its successors and assigns, and shall be binding upon the successors of
Borrower. The rights and obligations of Borrower under this Agreement may

Page 8 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

not be assigned or delegated. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender’s rights and obligations hereunder, in the Promissory Notes,
in the Collateral and/or the Obligations held by it to others at any time and
from time to time; and Lender may disclose to any such purchaser, assignee,
transferee or participant (the “Participant”), or potential Participant, this
Agreement and all information, reports, financial statements and documents
executed or obtained in connection with this Agreement which Lender now or
hereafter may have relating to the Loan, Borrower, or the business of Borrower.
Borrower hereby grants to any Participant all Liens, rights and remedies of
Lender under the provisions of this Agreement or any other documents relating
hereto or under applicable laws. Borrower agrees that any Participant may
enforce such Liens and exercise such rights and remedies in the same manner as
if such Participant were Lender and a direct creditor of Borrower.

12. CHOICE OF LAW; JURISDICTION; WAIVER OF JURY TRIAL. (a) GOVERNING LAW. This
Agreement shall be not effective unless and until accepted by execution by an
officer of Lender at the address, in the State of California, set forth below
the signature of Lender. THIS AGREEMENT AND ALL OTHER RELATED INSTRUMENTS AND
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, IN ALL RESPECTS, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL. (b) Jurisdiction. The
parties agree that any action or proceeding arising out of or relating to this
Agreement may be commenced in any state or Federal court of competent
jurisdiction in the State of California, and each party submits to the
jurisdiction of such court and agrees that a summons and complaint commencing an
action or proceeding in any such court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to it at its
address designated pursuant hereto, or as otherwise provided under the laws of
the State of California. (c) WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT OR THE PROMISSORY
NOTE. BORROWER AUTHORIZES LENDER TO FILE THIS PROVISION WITH THE CLERK OR JUDGE
OF ANY COURT HEARING SUCH CLAIM. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY BORROWER AND BORROWER HEREBY ACKNOWLEDGES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.
BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND THE PROMISSORY NOTE AND IN THE MAKING OF THIS WAIVER BY LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

13. MISCELLANEOUS. (a) Entire Agreement. The Loan Documents and the Commitment
Letter constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and shall not be amended or altered in any
manner except by a document in writing executed by both parties. (b) Survival.
All representations, warranties, and covenants of Borrower contained herein or
made pursuant hereto shall survive closing and continue throughout the term
hereof and until the Obligations are satisfied in full. (c) Severability. Any
provision of the Loan Documents which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. To the extent permitted by Applicable Law, Borrower
hereby waives any provision of law which renders any provision hereof or thereof
prohibited or unenforceable in any respect. (d) Captions. The captions in this
Agreement are for convenience of reference only and shall not define or limit
any of the terms or provisions hereof. (e) Expenses. Borrower agrees to pay or
reimburse Lender for all costs and expenses (including the fees and expenses of
all counsel, advisors, consultants and auditors retained in connection
therewith), incurred in connection with: (1) the preparation, negotiation,
execution, delivery, performance and enforcement of the Loan Documents and the
preservation of any rights thereunder (including, without limitation, filing or
recording fees and taxes); (2) collection, including deficiency collections; (3)
any amendment, waiver or other modification or waiver of, or consent with
respect to, any Loan Document or advice in connection with the administration of
the Loan or the rights thereunder; (4) any litigation, dispute, suit, proceeding
or action (whether instituted by or between any combination of Lender, Borrower
or any other Person), and an appeal or review thereof, in any way relating to
the Collateral, any Loan Document, or any action taken or any other agreements
to be executed or delivered in connection therewith, whether as a party, witness
or otherwise; and (5) any effort (i) to monitor the Loan, (ii) to evaluate,
observe or assess Borrower or the affairs of such Person, and (iii) to verify,
protect, evaluate, assess, appraise, collect, sell, liquidate or otherwise
dispose of the Collateral.

Page 9 of 10

--------------------------------------------------------------------------------


  LOAN AND SECURITY AGREEMENT                      TOYOTA     FINANCIAL SERVICES

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be duly executed as of the day and year first above written.

TOYOTA MOTOR CREDIT CORPORATION   EV RENTAL CARS, LLC       Lender   Borrower  
                  By:   By: Name:   Name: Title:   Title:


19001 S. Western Avenue Address: 5500W CENTURY BLVD     Commercial Finance Group
                  LOS ANGELES, CA 90049     Torrance, California 90501
Facsimile: ________       Form of Organization: CORPORTATION       Jurisdiction
of Organization: CALIFORNIA       Organizational No.: 199720210037       Federal
Employer Identification No.:

Page 10 of 10

--------------------------------------------------------------------------------

SCHEDULE A

DEFINITIONS

Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the Loan Documents)
the following respective meanings:

“Adverse Environmental Condition” shall mean (i) the existence or the
continuation of the existence of an Environmental Contamination (including,
without limitation, a sudden or non-sudden accidental or non-accidental
Environmental Contamination), or exposure to any substance, chemical, material,
pollutant, Hazardous Substance, odor or audible noise or other release or
emission in, into or onto the environment (including without limitation, the
air, ground, water or any surface) at, in, by, from or related to any
Collateral, (ii) the environmental aspect of the transportation, storage,
treatment or disposal of materials in connection with the operation of any
Collateral, or (iii) the violation, or alleged violation, of any Environmental
Law, permits or licenses of, by or from any governmental authority, agency or
court relating to environmental matters connected with any of the Collateral.

“Affiliate” means, with respect to any Person: (i) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five (5) percent or more of the Stock having
ordinary voting power for the election of directors of such Person; (ii) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (iii) each of such Person’s
officers, directors, joint venturers and partners. For the purpose of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting Stock, by contract or
otherwise.

“Agreement” means this Loan and Security Agreement including all appendices,
exhibits or schedules attached or otherwise identified thereto, restatements and
modifications and supplements thereto, and any appendices, exhibits or schedules
to any of the foregoing, each as in effect at the time such reference becomes
operative.

“Applicable Law” means any law, rule, regulation, ordinance, order, code, common
law, interpretation, judgment, directive, decree, treaty, injunction, writ,
determination, award, permit or similar norm or decision of any Governmental
Authority.

“Borrower” means the Person identified as such in the preamble of this
Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of California.

“Closing Date” means the date on which a Promissory Note is executed and
delivered to Lender pursuant to this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b), (c), (m) or (0) of the IRC, or, solely for the purposes of Section 302
of ERISA and Section 412 of the IRC, is treated as a single employer under
Section 414 of the IRC.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Borrower or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan; (f) the incurrence by Borrower or any ERISA
Affiliate of any liability with respect to any withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

A-1

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“IRC” means the Internal Revenue Code of 1986, as now or hereafter amended.
“Lender” has the meaning assigned to it in the preamble of this Agreement and,
if at any time Lender shall decide to assign, participate or syndicate all or
any of the Obligations, such term shall include each such assignee, Participant
or such other members of the syndicate; together with its or their successors
and assigns. “Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, Lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the UCC or comparable law of any jurisdiction). “Loan”
means the loan in the amount of the aggregate principal amount of all advances
and evidenced by the Promissory Note, and made to Borrower under the terms of
this Agreement, and any renewals, extensions, revisions, modifications or
replacements therefor or thereof.

“Loan Documents” means this Agreement, the Promissory Note, the Guaranty (if
applicable), and the other documents and instruments executed pursuant hereto,
the financial statements, and all other documents, instruments, certificates and
notices at any time delivered by any Person (other than Lender) in connection
with any of the foregoing.

“Material Adverse Effect” means: a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of Borrower or the
industry within which Borrower operates, (b) Borrower’s ability to pay or
perform the Obligations under the Loan Documents in accordance with the terms
thereof, (c) the Collateral or the Lien of Lender on the Collateral or the
priority of any such Lien, or (d) Lender’s rights and remedies under this
Agreement and the other Loan Documents.

“Minimum Actionable Amount” means $50,000.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 4001(a)
(3) of ERISA, to which Borrower or any ERISA Affiliate is making, is obligated
to make, has made or been obligated to make, contributions on behalf of
participants who are or were employed by any of them.

“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to Lender, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, whether arising under any
of the Loan Documents or under any other agreement between Borrower and Lender,
and all covenants and duties regarding such amounts. This term includes all
principal, interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loan and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), fees, charges, expenses, attorneys’
fees and any other sum chargeable to Borrower under any of the Loan Documents,
and all principal and interest due in respect of the Loan.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Person” means any individual, sole proprietorship, entity, limited liability
entity, joint venture, trust, unincorporated organization, association,
corporation, limited liability company, institution, public benefit corporation
or government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof),
and shall include such Person’s successors and assigns.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, could under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

A-2

--------------------------------------------------------------------------------

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include: (i) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
Collateral; (ii) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any Person acting under color
of governmental authority); (iii) any recoveries by Borrower against third
parties with respect to any litigation or dispute concerning any Collateral,
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, Collateral;
and (iv) any and all other amounts, rights to payment or other property acquired
upon the sale, lease, license, exchange or other disposition of Collateral and
all rights arising out of Collateral.

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

“Taxes” means taxes, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to the Lien of Lender on any Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that the UCC is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied; provided, that all financial
covenants and calculations in the Loan Documents shall be made in accordance
with GAAP as in effect on the Closing Date unless Borrower and Lender shall
otherwise specifically agree in writing. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. All other undefined terms contained in this
Agreement or the other Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the UCC. The words “herein,”
“hereof” and “hereunder” or other words of similar import refer to this
Agreement as a whole, including the exhibits and schedules thereto, as the same
may from time to time be amended, modified or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.

A-3

--------------------------------------------------------------------------------